      HEATHER E. WILLIAMS, #122664
1
      Federal Defender
2     LINDA ALLISON, #179741
      Assistant Federal Defender
3     801 I Street, 3rd Floor
      Sacramento, CA 95814
4     Tel: 916-498-5700/Fax: 916-498-5710
      Linda_Allison@fd.org
5
6     Attorney for Defendant
      MORREY SELCK
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                         )     Case No. 2:17-CR-00066-CKD
                                                       )
11                    Plaintiff,                       )     STIPULATION AND ORDER TO CONTINUE
                                                       )     SENTENCING HEARING
12   vs.                                               )
                                                       )
13   MORREY SELCK,                                     )
                                                       )     DATE: February 4. 2020
14                    Defendant.                       )     TIME: 9:30 a.m.
                                                       )     JUDGE: Hon. Carolyn K. Delaney
15                                                     )
16
17             The Federal Public Defender’s Office through Linda Allison, counsel for defendant

18    Morrey Selck, and the United States, through its counsel Assistant United States Attorney

19    Cameron Desmond, hereby stipulate to vacate the sentencing hearing scheduled for December 2,

20    2019, at 9:30 a.m. and set it instead for February 4, 2020, at 9:30 a.m.

21             Formal objections and sentencing memorandums will be due by January 21, 2020. The
22
      final presentence report shall be filed by January 7, 2020.
23
                                                           Respectfully submitted,
24
25    DATE: November 27, 2019                              HEATHER E. WILLIAMS
26                                                         Federal Defender

27                                                         /s/ Linda Allison
                                                           LINDA ALLISON
28                                                         Assistant Federal Defender

     Stipulation and Order to Vacate and Re-Set Sentencing
     Hearing
                                                         Attorney for Morrey Selck
1
2
      DATED: November 27, 2019                           McGREGOR W. SCOTT
3                                                        United States Attorney
4                                                        /s/ Cameron Desmond
                                                         Cameron Desmond
5
                                                         Assistant United States Attorney
6                                                        Attorney for Plaintiff

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order to Vacate and Re-Set Sentencing
     Hearing
1
                                  IN THE UNITED STATES DISTRICT COURT
2
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
3
4
      UNITED STATES OF AMERICA,                              ) Case No. 2:17-CR-00066-CKD
5                                                            )
                                 Plaintiff,                  ) ORDER TO CONTINUE SENTENCING
6                                                            ) HEARING
              v.                                             )
7                                                            )
      MORREY SELCK,                                          )
8                                                            )
                                Defendant.                   )
9                                                            )
                                                             )
10
               IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
11
      stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
12
      its order. The Court specifically finds the ends of justice are served by continuing the currently
13
      scheduled sentencing hearing date. It is ordered the December 2, 2019 sentencing hearing shall
14
      be continued to February 4, 2020 at 9:30 a.m. before Hon. Carolyn K. Delaney.
15
      Dated: November 27, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order to Vacate and Re-Set Sentencing
     Hearing
